PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Stokes et al.
Application No. 16/489,429
Filed: August 28, 2019
For: Aligning Two Parts Of A Tubular Assembly

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petitions filed, March 12, 2021, for expedite consideration under 37 CFR 1.182 on the petition filed March 11, 2021 under the unintentional provisions of 37 CFR 1.137(a) to revive the above-identified application.

The petition under 37 CFR 1.182 is hereby GRANTED.  The petition for expedited consideration includes payment of the petition fee under 1.182. The relief requested is warranted. Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.

The petition under 37 CFR 1.137(a) is hereby GRANTED.

This application became abandoned for failure to timely file corrected drawings as required by the Notice of Allowability, mailed November 5, 2020, which set a statutory period for reply of three (3) months.   Accordingly, the application became abandoned on February 5, 2021.  A Notice of Abandonment was mailed on February 22, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment under 37 CFR 1.312 (pertaining to corrected drawings); (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.   

It is noted that petitioner has submitted with the instant petition an amendment under 37 CFR 1.312 that has been approved by the Examiner.  Accordingly, since the amendment is being filed as the response pertaining to the corrected drawings this application is being referred to the Examiner via Office of Data Management for consideration of the amendment under 37 CFR 1.312 filed on March 11, 2021.

Telephone inquiries concerning this decision should be directed to LaShawn Marks at (571) 272-7141.  Telephone inquiries related to processing as a patent should be directed to (571) 272-4200. 



/LIANA S WALSH/Lead Paralegal Specialist, OPET